PROSPECTUS SUPPLEMENT Filed Pursuant to Rule 424(b)(5) (To Prospectus dated February 9, 2010) Registration No. 333-164314 18,000,000 Shares of Common Stock Procera Networks, Inc. is offering 18,000,000 shares of its common stock. Our common stock is currently listed on the NYSE Amex Equities U.S. Market under the symbol “PKT.”On March 1, 2010, the last reported sales price for our common stock on the NYSE Amex Equities U.S. Market was $0.49 per share.We are offering these shares of common stock on a best efforts basis primarily to institutional investors. We have retained Merriman Curhan Ford & Co. to act as the placement agent in connection with this offering. Investing in our common stock involves risks. See “Risk Factors” beginning on pageS-2. Per Share Total Offering price $ 0.40 $ 7,200,000 Placement agent fees $ 0.028 $ 504,000 Proceeds, before expenses, to us $ 0.372 $ 6,696,000 We estimate the total expenses of this offering, excluding the placement agent’s fees, will be approximately $150,000. The placement agent is not required to sell any specific number or dollar amount of the shares of common stock offered in this offering, but will use its best efforts to sell the shares of common stock offered.The placement agent will receive a warrant to purchase from us 180,000 shares of common stock.Pursuant to an escrow agreement among us, the placement agent and an escrow agent, a portion of the funds received in payment for the shares sold in this offering will be wired to an escrow account and held until we and the placement agent notify the escrow agent that the offering has closed, indicating the date on which the shares are to be delivered to the purchasers and the proceeds are to be delivered to us. Delivery of the shares of common stock will be made on or about March4, Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Merriman Curhan Ford & Co. The date of this prospectus supplement is March 1, 2010. TABLE OF CONTENTS Prospectus Supplement Prospectus Dated February 9, 2010 About this Prospectus Supplement S-1 About this Prospectus i The Offering S-1 Summary 1 Prospectus Supplement Summary S-2 Risk Factors 1 Risk Factors S-2 Disclosure Regarding Forward-Looking Statements 1 Disclosure Regarding Forward-Looking Statements S-14 Use of Proceeds 2 Use of Proceeds S-14 Plan of Distribution 2 Capitalization S-15 Legal Matters 3 Determination of Offering Price S-15 Experts 3 Dilution S-15 Where You Can Find More Information 3 Plan of Distribution S-16 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 3 Legal Matters S-17 Important Information Incorporated by Reference 4 Where You Can Find More Information S-17 Important Information Incorporated by Reference S-17 No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus supplement or the accompanying prospectus. You must not rely on any unauthorized information or representations. This prospectus supplement and the accompanying prospectus are an offer to sell only the shares offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus supplement and the accompanying prospectus is current only as of their respective dates. S-i Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is the prospectus supplement, which describes the specific terms of the common stock being offered by us, and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference. The second part, the accompanying prospectus, including the documents incorporated by reference, provides more general information, some of which may not apply to this offering of common stock. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus or in any document incorporated by reference that was filed with the Securities and Exchange Commission, or SEC, before the date of this prospectus supplement, on the other hand, you should rely on the information in this prospectus supplement. If any statement in one of these documents is inconsistent with a statement in another document having a later date—for example, a document incorporated by reference in the accompanying prospectus—the statement in the document having the later date modifies or supersedes the earlier statement. You should rely only on the information contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and in any free writing prospectus that we have authorized for use in connection with this offering. We have not, and the placement agent has not, authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and the placement agent is not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus supplement, the accompanying prospectus, the documents incorporated by reference in this prospectus supplement and the accompanying prospectus, and in any free writing prospectus that we have authorized for use in connection with this offering is accurate only as of the respective dates of those documents. Our business, financial condition, results of operations and prospects may have changed since those dates. You should read this prospectus supplement, the accompanying prospectus, the documents incorporated by reference in this prospectus supplement and the accompanying prospectus, and any free writing prospectus that we have authorized for use in connection with this offering when making your investment decision. You should also read and consider the information in the documents we have referred you to in the section of this prospectus supplement entitled “Where You Can Find More Information.” THE OFFERING Common stock offered by us: 18,000,000 shares Common stock outstanding before the offering: 94,082,724 shares Common stock to be outstanding after the offering: 112,082,724 shares Use of proceeds: We currently intend to use the net proceeds from the sale of our shares of common stock covered by this prospectus for general working capital, including, among other purposes, procuring inventory for sale to our customers, increasing our research and development activities and increasing our sales and marketing activities. See “Use of Proceeds” on page S-14 for additional detail. NYSE Amex Equities U.S. Market symbol: “PKT” The information above is based on 94,082,724 shares of our common stock outstanding as of March 1, 2010 and does not include: — 9,080,724 shares of common stock issuable upon exercise of stock options outstanding as of March 1, 2010, at a weighted average exercise price of $0.99 per share; — 4,160,021 shares of common stock issuable upon the exercise of warrants outstanding as of March 1, 2010, at a weighted average exercise price of $0.95; and — 4,140,517 shares of common stock available for grant under our 2003 Stock Option Plan, 2004 Stock Option Planand 2007 Equity Incentive Plan. Unless otherwise stated, outstanding share information throughout this prospectus supplement excludes such outstanding options or warrants to purchase shares of common stock. S-1 Table of Contents PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information appearing elsewhere or incorporated by reference in this prospectus supplement and the accompanying prospectus, and may not contain all of the information that is important to you. This prospectus supplement and the accompanying prospectus include information about the shares of common stock that we are offering as well as information regarding our business. You should read this prospectus supplement and the accompanying prospectus, including the information incorporated by reference and any free writing prospectus that we have authorized for use in connection with this offering, in their entirety. Investors should carefully consider the information set forth under “Risk Factors” in this prospectus supplement before making your investment decision. Procera Networks, Inc. We are a provider of broadband bandwidth management and control products for broadband communications networks. Our products enable network congestion management, network operating intelligence, and subscriber or user service management. Our products are based upon proprietary network traffic identification technology based upon deep-packet inspection, or DPI, capabilities, as well as network reporting functions. Our products are used by entities that have a broadband network, including communications service providers, universities, enterprises and government entities. The communications service providers that use our products include cable, telephone and mobile communications companies. Our products include software applications running on a high performance hardware platform. The high performance hardware platform is designed to handle broadband network throughput ranging from 4 megabits per second to 40 gigabits per second per device. Multiple devices can be deployed in a synchronized cluster, linearly scaling to 64 devices and through-put of 2.5 terabits per second. Network administrators typically use our products to monitor network use or traffic on an application and user-specific basis in real-time. Our products enable network administrators to improve network utilization, thereby reducing additional infrastructure investment. Our software application is branded PacketLogic TM.
